ln Re:

KIRBY, MICHAEL
5163 ODELL KING RD
BURLINGTON, NC 27217

SA.

SB.

xXx-xx-6025

CaSeU|l'SlT]iHBSTA]USRANN]RUBTQY/M)URHQ€ 1 Of 3 Exhibit 2
MIDDLE DISTRICT OF NORTH CAROLINA

Chapter 13

No: 13-11266 C-13G

~`/~_/-_/-_/-._/\._/-_/

Debtor(s)

DEBTOR'S MOTION FOR EN'I`RY OF DISCHARGE
CERTIFICATION REGARDING PLAN CON[PLETION and

STATEMENT REGARDING BANI(RUPTCY RULE 1007 §b}fS}

 

 

The Debtor makes the following statements and certifications'.

l have completed making all payments under the Plan.

l have completed an instructional course concerning personal financial management and a
certificate regarding my attendance has been filed with the Coul‘t.

I have not received a Chapter 7, 11, or 12 discharge in a prior case filed within four years
preceding the filing of the current Chapter 13 case.

ij

,E~

l am not required to pay any Domestic Support Obligations required by judicial
or administrative order, or by statute.

l aln required to pay Domestic Support Obligations required by judicial or
administrative order, or by statute, and all amounts payable under such obligations
are paid as of this date, including amounts that were due before the petition was
filed, to the extent provided for by the plan, and 1 have filed the Debtor's Disclosure
of Information Regardin g Domestic Support Obligations with the Chapter 13
Trustee's Office.

1 did not elect to use my State exemptions to exempt any amount of an interest in
real property With a value exceeding $146,450 if this case was filed on or before
March 31, 2013, $155,67'5 ifthis case was filed on or after April 1, 2013 but before
April 1, 2016, or $160,375 if this was filed on or after April 1, 2016.

IF YOU CHECKED BOX SA, OMIT SB.

1 elected to use my State exemptions to exempt any amount of` an interest in real
property with a value exceeding $146,450 if` this case Was filed on or before
March 31, 2013, $155,6'75 ifthis case was filed on or after April l, 2013 but
before April 1, 2016, or $160,375 ifthis case was filed on or after April 1, 2016.
(Please check the appropriate boxes for statements (i) - (ix)).

(i) |:| 1 have not been convicted of a felony nor is there pending any
proceeding in which I may be found guilty of a felony as
defined in 18 U.S.C. §3156.

Case 13-11266 Doc 34 Filed 02/21/19 Page 2 of 3

(ii) l:l
(iii) l:|
(iv) l:|
(V) l:|
(vi) |:l
(vii) |:l
(viii) |:|
(ix) l:l

1 do not owe a debt arising from violation of the Federal securities
law, any State securities laws, or any regulation or order issued under
Federal securities laws or State securities law.

There is no pending proceeding in which 1 may be found liable for a
debt arising from violation of the Federal securities law, any State
securities laws, or any regulation or order issued under Federal
securities laws or State securities law.

1 do not owe a debt arising from fraud, deceit, or manipulation in a
fiduciary capacity or in connection with the purchase or sale of
any security registered under section 12 or 15(d) of the Securities
Exchange Act of 1934 or under section 6 of the Securities Act of
193 3.

There is no pending proceeding in which 1 may be found liable for a
debt arising from fraud, deceit, or manipulation in a fiduciary
capacity or in connection with the purchase or sale of any security
registered under section 12 or 15(d) of the Securities Exchange Act
of 1934 or under section 6 of the Securities Act of 1933.

1 do not owe a debt arising from any civil remedy under 18 U.S.C.
§1964.

There is no pending proceeding in which 1 may be found liable for a
debt arising from any civil remedy under 13 U.S.C. §1964.

1 do not owe a debt arising from any criminal act, intentional tort, or
willful or reckless misconduct that caused serious physical injury or
death to another individual in the preceding 5 years.

There is no pending proceeding in which 1 may be found liable to
owe a debt arising from any criminal act, intentional tort, or willful
or reckless misconduct that caused serious physical injury or death to
another individual in the preceding 5 years_

1 declare under penalty of perjury that the information provided in this certification and motion
is true and correct and move the Court to enter a discharge in this case.

Dated: /`2) "-sz/q

`t\<\l,&s& '\LLS\~.\

 

 

Debtor \-)

Case 13-11266 Doc 34 Filed 02/21/19 Page 3 of 3

UNITED STATES BANKRUPTCY COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

In Re: CaSe NO. 13-11266-G

Kirby, Michael

CERTIFICATE OF SERVICE

The undersigned attorney hereby certifies that he served the dooument(s) shown
below upon the creditors listed below by causing said document(s) to be deposited in a
post-paid, properly addressed wrapper in a post office or official depository under the
exclusive care and custody of the United States Postal Service and/cr by electronic
means as allowed by the Court.

This the 21st of February 2019

 

by: /s/Phillip E. Bolton
Phillip E. Bolton
Attorney for Petitioner(s)
4400 Silas Creek Parkway, Ste. 105
Winston Salem, NC 27104
(336) 294-7777

DOCUMENT(S) SERVED: VIA CM/ECF

Debtor's Motion For Entry Of Discharge Certification Regarding Plan Completion,
and Statement Regarding Bankruptcy Rule 1007 (b)(B}.

William Miller, Bankruptcy Administrator
Middle District of NC

101 S. Edgeworth Street

Greensboro, NC 27401

Anita Jo Kinlaw Troxler, Trustee
P.O. BOX 1720
Greensboro, NC 27402-1720

(All Parties Of Record In Case)

